Citation Nr: 9902184	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impaired vision.

3.  Entitlement to service connection for headaches due to 
service-connected right eye scar.

4.  Entitlement to an increased rating for neurodermatitis, 
currently rated 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
right eye scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served from January 1988 to June 1988.  The only 
issue certified for appellate review is that of an increased 
(compensable) rating for a right eye scar.  However, the 
issues of service connection for PTSD, impaired vision and 
headaches and increased rating for neurodermatitis were 
developed for appeal when the veteran timely appeared, in 
December 1994, at a personal hearing before a Hearing 
Officer, the transcript of which is construed as a 
substantive appeal.  There is no indication that the veteran 
has withdrawn those issues from appeal, and, therefore, they 
are properly before the Board of Veterans Appeals.  


REMAND
In a June 1997 statement the veteran stated that he wished to 
appear at a personal hearing before the hearing officer if 
his claim was denied after examination.  His claim was denied 
but a hearing was not scheduled.  To ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

The RO should schedule the veteran for a 
hearing before the Hearing Officer in the 
North Little Rock, Arkansas RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
